Citation Nr: 1533033	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-47 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  He is the recipient of the Republic of Vietnam Campaign Medal with 1960 Device and Vietnam Service Medal with one star.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the December 2009 rating decision, the RO declined to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  In December 2010, a statement of the SOC was issued, and the Agency of Original Jurisdiction (AOJ) reopened the previously denied claim of entitlement to service connection for diabetes mellitus and continued the previous denial on the merits.  Although the AOJ reopened the claim of entitlement to service connection for diabetes mellitus, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection diabetes mellitus.  As such, the matter has been re-characterized accordingly.

In March 2015, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.
The issues of entitlement to service connection for diabetes mellitus, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.

2.  Additional evidence received since the March 2004 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection diabetes mellitus, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied the claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the March 2004 rating decision is new and material and the claim of entitlement service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In the March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus on the basis that there was no evidence that his diabetes mellitus began during service or within one year of his separation from service, was caused by or aggravated by service, or was associated with in-service herbicide exposure.  Specifically, the RO explained that the Veteran's DD Form 214 and service personnel records failed to show that he set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  VA treatment records did not support the conclusion that diabetes mellitus was associated to his military service, to include herbicide exposure.  Service treatment records (STRs) were silent for any complaints of, treatment for, or diagnosis of diabetes mellitus and his separation examination did not indicate any such disorder.  Also, there was no medical evidence that he was diagnosed with diabetes mellitus to a compensable degree within one year of his separation from service.  Specifically, his VA treatment records indicated that he was first diagnosed with diabetes mellitus in September 2003.

The Veteran was notified of the RO's March 2004 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the March 2004 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the March 2004 denial includes the Veteran's September 2009 claim, VA treatment records, lay statements, and the March 2015 Board hearing transcript.  Specifically, in a January 2010 VA treatment record, a VA physician opined that the Veteran's diabetes mellitus is possibly due to herbicide exposure during his military service in Vietnam.  Additionally, during the March 2015 Board hearing, the Veteran testified that his diabetes mellitus is due to in-service herbicide exposure, while aboard the U.S.S. Sacramento.  He explained that the ship was in Vietnam's inland waterways, namely, because the ship sailed in the Gulf of Tonkin. 

This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's current diabetes mellitus may be related to herbicide exposure in service on a presumptive basis.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide an examination to determine the nature and etiology of the claimed diabetes mellitus.  The evidence is, therefore, new and material, and the claim of service connection for diabetes mellitus is reopened.


ORDER

New and material evidence is sufficient to reopen a claim of entitlement to service connection for diabetes mellitus has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran claims that he developed diabetes mellitus as a result of herbicide exposure while aboard the U.S.S. Sacramento during his military service.  See, e.g., Board's hearing transcript dated March 2015.  Specifically, he testified that he was exposed to herbicide because the ship operated on the inland waterways of the Republic of Vietnam, as the ship coast along Vietnam and in the Gulf of Tonkin.  He stated that the ship was a supply ship; therefore, helicopters from Vietnam and Da Nang would land on his ship to restock supplies.

Service personnel records show that he was stationed on the U.S.S. Sacramento and that the ship was "en route to the Gulf of Tonkin from Singapore."  Further, in October 2003, the National Personnel Records Center (NPRC) determined that the U.S.S. Sacramento was in the official waters of the Republic of Vietnam.  

Pursuant to VA Adjudication Procedures M21-1MR, Part IV, Subpart ii and 38 U.S.C.A. § 1116, the U.S.S. Sacramento is not on the list of ships that operated on the inland waterways during the Vietnam Era.  However, in the United States Court of Appeals for Veterans Claims' s (Court) recent opinion, Gray v. McDonald, it held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway, is inconsistent with the purpose of the regulation and does not reflect VA's fair and considered judgment.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  As such, the Court vacated the Board decision, and remanded the matter for VA to reevaluate its definition of inland waterways and exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.  Id. 

The Veteran's Benefits Administrative (VBA) Compensation Services provided guidance in defining Vietnam's inland waterways.  For example, such guidance provided that the Director of CS may classify a body of water as an inland waterway on a case-by-case basis if the body of water in question: has restricted access, is long and narrow, running parallel to the coastline or extending into the interior land mass, or is surrounded by land.  

To this end, the Veteran's assertion that the U.S.S. Sacramento was in the Gulf of Tonkin, raises the question of whether the Gulf of Tonkin is an "inland" waterway pursuant to the findings in Gray.  Therefore, a remand is necessary to obtain deck logs for USS Sacramento and determine the ship's locations during the Veteran's period of service.  Then, transfer the appeal to the Director of Compensation and Pension to determine whether the USS Sacramento sailed in the inland waterways of Vietnam.

As to the bilateral hearing loss and tinnitus claims, the Veteran contends that he incurred bilateral hearing loss and tinnitus due to in-service noise exposure.  See, e.g., Board's hearing transcript dated March 2015.  Specifically, he asserts that sustained acoustic trauma due to artillery and gunfire during the performance of his military occupational specialty (MOS) as deck hand, manning guns.  Id. 

The Veteran's DD-214 confirms that his MOS was a boatswain's mate.  The Board has no reason to dispute the Veteran's credible statements concerning in-service noise exposure, as his MOS and military duties would reasonably include regular exposure to loud noises and gunfire.  38 U.S.C.A. § 1154(a)(2014).

Post-medical evidence reveals a September 2009 private audiogram that shows bilateral sensorineural hearing loss sufficient for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Conversely, a December 2009 VA audiological report does not show bilateral hearing loss.  Specifically, the VA examiner provided,

No audiometric data are reported for [the Veteran].  There was poor agreement between respondee thresholds and pure tone averages and there was poor inter- and intra-test reliability all indicating the presence of nonorganic hearing loss. . . .  In the presence of non-organic hearing loss, it must be assumed that hearing is within normal limits. . . .  Hearing loss and tinnitus are due to acoustic trauma in the military cannot be resolved without resorting to mere speculation.

See VA examination report dated December 2009.

The VA examiner was unable to render an opinion whether the Veteran has tinnitus and/or hearing loss related to his military service.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009)( holding a speculative medical opinion provides neither positive nor negative support for the Veteran's claim and is afforded no probative value.); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Given the incomplete medical picture, the Board finds that upon remand, a VA examination is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Also on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain deck logs from the U.S.S. Sacramento for the period of April 1969 to December 1970.  If these records cannot be found, or if they have been destroyed a formal finding of unavailability should be made and associated with the Veteran's claims file.

2.  Contact any source deemed appropriate to verify the U.S.S. Sacramento's locations in the Vietnamese waters, to include the Gulf of Tonkin, for the period of April 1969 to December 1970.

3.  Then, refer the appeal to the Director of Compensation Service to determine whether the USS Sacramento sailed in the inland waterways of the Republic of Vietnam from April 1969 to December 1970.  

4.  Then obtain records of treatment that the Veteran may have received at any VA health care facility since March 2012.  All such available documents should be associated with the claims file.

5.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing and tinnitus.  

For any hearing loss and/or tinnitus found, the examiner is requested to opine whether it at least as likely as not (50 percent probability or greater) had its clinical onset during military service or is otherwise related to service, to include the conceded in-service noise exposure.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


